                                           Case 5:20-cv-05999-BLF Document 20 Filed 06/21/21 Page 1 of 2




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     OUTDOOR PRO SHOP, INC.,                             Case No. 20-cv-05999-BLF
                                   8                    Plaintiff,
                                                                                             ORDER GRANTING MOTION TO
                                   9             v.                                          DISMISS WITH LEAVE TO AMEND
                                  10     MONSTER ENERGY COMPANY,                             [Re: ECF 9]
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          In this trademark dispute, Defendant Monster Energy Company (“Monster”) has filed a

                                  14   motion to dismiss on the bases that Plaintiff Outdoor Pro Shop, Inc. has failed to plead the date it

                                  15   first used its unregistered marks in commerce and failed to plead that its alleged trademarks are

                                  16   inherently distinctive or have become distinctive by acquiring secondary meaning. See Mot., ECF

                                  17   9. Outdoor Pro Shop opposes this motion, arguing that these facts are not required to be pled. See

                                  18   Opp’n, ECF 12. The Court agrees with Monster and GRANTS the motion with leave to amend.

                                  19          Outdoor Pro Shop must plead both the dates of first use for its marks and the specific type

                                  20   of distinctiveness alleged. See FreecycleSunnyvale v. The Freecycle Network, Inc., No. C 06-

                                  21   00324 CW, 2006 WL 2060431, at *6 (N.D. Cal. July 25, 2006) (finding party must “specifically

                                  22   allege whether the Marks have inherent or acquired distinctiveness”) and GeoData Sys. Mgmt.,

                                  23   Inc. v. Am. Pac. Plastic Fabricators, Inc., No. CV 15-04125 MMM (JEMx), 2015 WL 12731920,

                                  24   at *9 (C.D. Cal. Sept. 21, 2015) (“Thus, to allege priority, GeoData can plead either the date it first

                                  25   used the mark in commerce or the date it registered the trademark.”). Because Outdoor Pro Shop

                                  26   has failed to do either, the Court GRANTS Monster’s motion to dismiss. Outdoor Pro Shop shall

                                  27   file its amended complaint within 14 days of this order.

                                  28
                                          Case 5:20-cv-05999-BLF Document 20 Filed 06/21/21 Page 2 of 2




                                   1

                                   2         IT IS SO ORDERED.

                                   3

                                   4   Dated: June 21, 2021

                                   5                                        ______________________________________
                                                                            BETH LABSON FREEMAN
                                   6                                        United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                             2
